ORDER

PER CURIAM.
Anthony Sapienza (Movant) appeals from the circuit court’s judgment overruling his Rule 24.036 motion for post-conviction relief without a hearing. In his only point on appeal, Movant disputes the court’s failure to grant him an evidentiary hearing on his claim that his guilty plea was involuntary and coerced.
We have reviewed the record on appeal and the briefs of the parties and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).